            Case 1:18-cv-04164-JPO Document 62 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHARLENE GIVENS-KEEFER,
                     Plaintiff,
                                                                       18-CV-4164 (JPO)
                        -v-
                                                                             ORDER
 AMERICAN EXPRESS COMPANY, et
 al.,
                    Defendants.


J. PAUL OETKEN, District Judge:

          On January 21, 2020, Defendants’ motion to compel arbitration was granted, staying this

case pending the outcome of arbitration. (Dkt. No. 59.) In a July 16, 2020 status letter,

Defendants notified the Court that the parties were in the process of selecting an arbitrator and

(Dkt No. 61.) The Court has received no communication from either party since that status

letter.

          Parties are directed to provide a letter to the Court about the status of the arbitration on or

before December 1, 2020, and every 6 months afterwards until the conclusion of arbitration.

          SO ORDERED.

Dated: November 16, 2020
       New York, New York

                                                 ____________________________________
                                                            J. PAUL OETKEN
                                                        United States District Judge
